department of the treasury internal_revenue_service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa apjp b01 tl-n-2675-01 uilc internal_revenue_service national_office service_center advice memorandum for m k mortensen from associate area_counsel sbse slc pamela w fuller senior technician reviewer cc pa apjp subject significant service_center advice offset bypass refunds this responds to your memorandum dated date in connection with a question posed by the ogden service_center in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues can the internal_revenue_service service reverse an offset of an overpayment where the service made an error which prevented the taxpayer_advocate_service from issuing a hardship refund if after the service has made the initial assessment of a return the service makes a subsequent adjustment which results in an overpayment can the service issue a hardship refund on this new overpayment before the adjustment posts to the account and is offset against a pending federal tax_liability conclusions generally the service is not authorized to reverse an offset of an overpayment that has been properly credited to a taxpayer’s outstanding tax_liability however where the service performs such an offset due to clerical_error the service may reverse the offset tl-n-2675-01 yes the service can issue a hardship refund on the new overpayment facts during the filing season taxpayers often file returns showing overpayments and claiming refunds some of these taxpayers have outstanding federal tax_liabilities under normal procedures and under the authority of sec_6402 of the internal_revenue_code code the service will offset the overpayment to pay the outstanding federal tax_liability at times the taxpayer will contact the service and notify the service of a hardship situation irm if the taxpayer can establish that a hardship exists the taxpayer_advocate_service will often issue an order for an offset bypass refund a refund that will bypass the normal offset process irm if the taxpayer_advocate_service issues an order for an offset bypass refund after the service has already made the offset the service will generally not reverse the offset to make the refund according to service procedures a taxpayer_advocate cannot refund an amount owed to the service if the refund has offset to the balance due unless there was a clerical_error that caused the refund to be offset taxpayer advocates can provide full refunds prior to the 23c date of the return reflecting the overpayment irm c law and analysis sec_6402 of the code provides that in the case of any overpayment the secretary may credit the amount of such overpayment against any outstanding federal tax_liability offset or refund the overpayment or any balance thereof to the taxpayer sec_7811 authorizes the service to exercise its discretion in issuing a refund of an overpayment in cases when the taxpayer is suffering or about to suffer a significant hardship known as the offset bypass refund the service may authorize this offset bypass refund even though the taxpayer owes unpaid taxes which the refund may be offset against however sec_301_7811-1 of the regulations on procedure and administration regulations allows offset bypass refunds only where an overpayment exists according to sec_301_7811-1 of the regulations in the absence of an overpayment there is no authority under which the service may release sums which have been credited against the taxpayer’s liability and deposited into the treasury of the united_states the service’s internal guidance also instructs on the general_rule prohibiting the service from reversing an offset to honor a hardship refund request the tl-n-2675-01 procedures direct the service not to reverse an offset to honor an offset bypass refund hardship request irm rev an exception to the general prohibition on reversing an offset is the judicially created doctrine known as clerical_error succinctly stated whenever an action occurs because of mistake of fact or bookkeeping error that mistake can be corrected so long as this does not prejudice the taxpayer 311_fsupp_1184 s d n y at least one other court has come to the same result by deeming the mistaken action as not being what it purported to be clerical errors are by their nature not errors in judgment but merely inadvertencies which essentially permitted the correction to occur matter of 99_f3d_740 5th cir citing 74_f3d_1204 fed cir service procedures also reflect the clerical_error doctrine the service’s manual states the taxpayer_advocate cannot refund an amount owed to the irs if the refund has offset to the balance due unless there was a clerical_error that caused the refund to be offset tas can also provide a full refund prior to the 23c date of the return reflecting the overpayment however the manual refund must be input before the 23c date irm c see also irm b which states in relevant part that the service may reverse an offset to c orrect irs initiated processing errors such as math errors data input errors or misapplied payments issue whether the service can reverse an offset of an overpayment depends on whether the clerical_error doctrine applies whether the clerical_error doctrine applies depends on the particular facts of the situation the answer rests on whether the service committed a clerical_error when issuing the offset we agree that the service should exercise care when determining whether a clerical_error has occurred generally a clerical_error is an immediately correctable error resulting from the copying or transmission of legal documents which is not made in the exercise of judgment or discretion but is made by a mechanical or other inadvertence barron’s law dictionary clerical errors are administrative not substantive crompton f_supp pincite clerical errors are not errors in judgment bugge f 3d pincite if the service determines that a clerical_error has occurred then the service can reverse the offset so long as it does not prejudice the taxpayer tl-n-2675-01 issue there is no distinction between the original overpayment and an overpayment created by an adjustment in tax for purposes of sec_6402 sec_6402 provides that the secretary may credit an overpayment to any outstanding federal tax_liability sec_7811 authorizes the service to issue a refund of the overpayment when the taxpayer experiences significant hardship as a result the service could issue a refund of the overpayment as long as the taxpayer_advocate issues the taxpayer_assistance_order prior to the offset of such overpayment please call if you have any further questions
